                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     X ONE, INC.,                                      Case No.16–cv–06050–LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER RE: MOTIONS TO SEAL
                                  14             v.

                                  15     UBER TECHNOLOGIES, INC.,
                                  16                     Defendant.
                                  17

                                  18          Before the Court are the parties’ sealing motions filed in connection with their motions to

                                  19   strike, ECF Nos. 249, 257, 260, 268, 271, 276; sealing motions filed in connection with their

                                  20   Daubert motions to exclude expert evidence, ECF Nos. 291, 296, 300, 314, 318, 320, 332, 334;

                                  21   and sealing motions filed in connection with their motions for summary judgment, ECF Nos. 293,

                                  22   298, 322, 337.

                                  23   I. LEGAL STANDARD

                                  24          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  25   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  26   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  27   U.S. 589, 597 & n.7 (1978)). As the Ninth Circuit has explained, this is a “common law right,”
                                                                                      1
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
                                   1   United States v. Doe, 870 F.3d 991, 996 (9th Cir. 2017), reflecting the American judicial system’s

                                   2   longstanding commitment to “the open courtroom,” Oliner v. Kontrabecki, 745 F.3d 1024, 1025

                                   3   (9th Cir. 2014). The public policy favoring public access to judicial proceedings applies equally

                                   4   to court records because “court records often provide important, sometimes the only, bases or

                                   5   explanations for a court’s decision.” Id. Accordingly, when considering a sealing request, “a

                                   6   strong presumption in favor of access” is generally a court’s “starting point.” United States v. Bus.

                                   7   of Custer Battlefield Museum & Store Located at Interstate 90, Exit 514, S. of Billings, Mont., 658

                                   8   F.3d 1188, 1194 (9th Cir. 2011) (internal quotation marks omitted). That presumption can be

                                   9   overcome only by a showing of a “compelling reason,” that “outweighs the general history of

                                  10   access and the public policies favoring disclosure.” Id. at 1194–95.

                                  11          “Despite this strong preference for public access,” the Ninth Circuit has “carved out an

                                  12   exception” for certain court filings. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
Northern District of California
 United States District Court




                                  13   1097 (9th Cir. 2016). Specifically, filings that are not “more than tangentially related to the

                                  14   merits of a case” need only satisfy the “less exacting” “good cause” standard of Federal Rule of

                                  15   Civil Procedure 26(c). Id. at 1097, 1102. The Ninth Circuit has explained that the rationale

                                  16   underlying the “good cause” standard is that “the public has less of a need for access to court

                                  17   records” that “are unrelated, or only tangentially related, to the underlying cause of action.”

                                  18   Oliner, 745 F.3d at 1026.

                                  19   II. SEALING MOTIONS FILED IN CONNECTION WITH MOTIONS THE COURT
                                           DENIED AS MOOT
                                  20
                                              In the Court’s February 11, 2020 order granting summary judgment of noninfringement in
                                  21
                                       favor of Defendant Uber Technologies, Inc. (“Uber”), the Court denied the parties’ three motions
                                  22
                                       to strike, the parties’ three Daubert motions, and Plaintiff X One, Inc.’s (“X One”) motion for
                                  23
                                       summary judgment of validity as moot. See ECF No. 350. Because the Court did not decide those
                                  24
                                       motions, the Court hereby GRANTS the corresponding motions to seal: ECF Nos. 249, 257, 260,
                                  25
                                       268, 271, 276, 291, 293, 296, 300, 314, 318, 320, 332, 334. The documents that the moving
                                  26
                                       parties provisionally filed under seal at the docket entries listed above shall remain under seal.
                                  27
                                                                                         2
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
                                       III. SEALING MOTIONS FILED IN CONNECTION WITH UBER’S MOTION FOR
                                   1        SUMMARY JUDGMENT
                                   2          By contrast, the Court decided Uber’s motion for summary judgment on the merits. The
                                   3   Court thus considers in turn each of the motions to seal filed in connection with Uber’s motion for
                                   4   summary judgment:
                                   5      A. ECF No. 298, Uber’s Motion to Seal in Connection with its Motion for Summary
                                             Judgment
                                   6
                                              In connection with its motion for summary judgment, Uber filed an administrative motion
                                   7
                                       to seal, wherein Uber seeks to seal limited portions of its brief and corresponding exhibits. ECF
                                   8
                                       No. 298. The information Uber seeks to seal falls into two categories. First, Uber moves to seal
                                   9
                                       information relating to the technical functionality of Uber’s products, which Uber argues could
                                  10
                                       allow competitors to learn the “operation and functionality of Uber’s technical capabilities” and
                                  11
                                       “harm Uber’s competitive standing in the ride–sharing industry.” ECF No. 289–1 at 1. Second,
                                  12
Northern District of California




                                       Uber moves to seal information identifying Uber’s licensors pursuant to confidential license
 United States District Court




                                  13
                                       agreements. The Court agrees that compelling reasons exist to seal this information. See, e.g.,
                                  14
                                       FTC v. Qualcomm Inc., No. 17–CV–220–LHK, 2019 WL 95922, at *3 (N.D. Cal. Jan. 3, 2019)
                                  15
                                       (granting motion to seal under the compelling to the extent it may harm the party or third parties’
                                  16
                                       “competitive standing and divulges terms of confidential contracts, contract negotiations, or trade
                                  17
                                       secrets.”). Furthermore, the parties’ request is narrowly tailored because the requested sealing
                                  18
                                       includes only those categories of information. Accordingly, Uber’s motion to seal, ECF No, 298,
                                  19
                                       is GRANTED. The documents that the moving parties provisionally filed under seal at the docket
                                  20
                                       entries listed above shall remain under seal.
                                  21
                                          B. ECF No. 322, X One’s Motion to Seal in Connection with its Opposition
                                  22
                                              X One filed an administrative motion to seal in connection with its opposition to Uber’s
                                  23
                                       motion for summary judgment. ECF No. 322. Pursuant to the parties’ Protective Order, ECF No.
                                  24
                                       54, X One seeks to seal information marked as highly confidential by Uber. Uber filed a
                                  25
                                       declaration in support of X One’s motion to seal Uber’s confidential documents and filed revised
                                  26
                                       unredacted exhibits. See ECF No. 329 (“Liu Decl.”).
                                  27
                                                                                        3
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
                                   1          As an initial matter, X One’s sealing motion was overbroad in that X One sought to seal

                                   2   entire documents marked confidential by Uber, and Uber’s declaration subsequently narrowed the

                                   3   information sought to sealed.1 As a result, the Court DENIES with prejudice those portions of X

                                   4   One’s exhibits that Uber does not seek to seal. See Liu Decl. As Uber explains, the information

                                   5   Uber seeks to seal falls into three categories, which the Court considers in turn below.

                                   6          1. Financial and Business Information
                                   7          First, the parties seek to file under seal information regarding Uber’s financial and business

                                   8   information, including information relating to pricing and business strategies. The Court agrees

                                   9   that this information is sealable. See, e.g., Krieger v. Atheros Commc’ns, Inc., No. 11–CV–640–

                                  10   LHK, 2011 WL 2550831, at *1 (N.D. Cal. Jun. 25, 2011) (finding information regarding party’s

                                  11   “long–term financial projections, discussions of business strategy, and competitive analyses”

                                  12   sealable under the compelling reasons standard).
Northern District of California
 United States District Court




                                  13          Accordingly, the Court GRANTS in part the motion to seal as follows:

                                  14            Document                         Portion(s) of Documents                      Ruling

                                  15   Jacob Schroeder Decl., Ex. 9 Highlighted portions of pages 117–19, 123 29,
                                       [322-6]                      153–64, 182–89, 199–213, 215–22, 224, 227,             GRANTED
                                  16                                and 230.

                                  17   Jacob Schroeder Decl., Ex.     Highlighted portions of pages 50, 52, 68–71,
                                       10 [322-7]                     73, 96–98, 121–23, 159, and 183–89.                  GRANTED
                                  18
                                       Jacob Schroeder Decl., Ex.     Highlighted portions of pages 25–26, 32–36,
                                  19   11 [322-8]                     38–41, 67–71, 110–11, 114–15, and 129–33.            GRANTED

                                  20
                                       Jacob Schroeder Decl., Ex.     Highlighted portions of pages 25–26, 32–36,
                                       13 [322-10]                    38–41, 67–71, 110–11, 114–15, and 129–33.            GRANTED
                                  21

                                  22

                                  23
                                       1
                                         Further, X One’s motion to seal failed to comply with Local Rule 79-5 because it did not
                                  24   highlight or otherwise indicate in the unredacted versions of its documents the information sought
                                       to be sealed, e.g., in its opposition brief. See Local Rule 79-5(d)(1)(D). Nor did X One’s
                                  25   proposed sealing orders “list[] in table format each document or portion thereof that is sought to
                                       be sealed. In fact, the Court previously explicitly directed the parties to this Local Rule in its
                                  26   October 16, 2020 Order on X One’s prior sealing motion. ECF No. 285 at 3. The Court
                                       admonishes X One to ensure that it complies with the Court’s local rules on filing under seal for
                                  27   any such future sealing requests.
                                                                                           4
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
                                       Jacob Schroeder Decl., Ex.      Entire document.
                                   1   16 [322-13]                                                                         GRANTED
                                   2
                                       Jacob Schroeder Decl., Ex.      Entire document.
                                   3   20 [322-17]                                                                         GRANTED

                                   4
                                              2. Confidential Licensing Information
                                   5
                                              Second, the parties seek to seal information identifying Uber’s licensors pursuant to
                                   6
                                       confidential license agreements. Court agrees that this information is sealable. See, e.g.,
                                   7
                                       Qualcomm Inc., 2019 WL 95922, at *3 (granting motion to seal under the compelling to the extent
                                   8
                                       it may harm the party or third parties’ “competitive standing and divulges terms of confidential
                                   9
                                       contracts, contract negotiations, or trade secrets”). Accordingly, the Court GRANTS in part the
                                  10
                                       motion to seal as follows:
                                  11
                                              Document                          Portion(s) of Documents                       Ruling
                                  12
Northern District of California
 United States District Court




                                       X One’s Opposition to        Highlighted portions of pages 4–5 and 16–18.
                                  13   Uber’s Motion for
                                                                                                                           GRANTED
                                  14   Summary Judgment
                                       [322-3]
                                  15   Jacob Schroeder Decl.,       Highlighted portions of pages 52–60, 62, 65–67,
                                       Ex. 1 [322-4]                69–71, 73, 83–87, 131, 135, and 142–46.                GRANTED
                                  16                                Orange highlighted portions of pages 146 and 147.

                                  17   Jacob Schroeder Decl.,       Highlighted portions of pages 21 and 22.
                                       Ex. 2 [322-5]                                                                       GRANTED
                                  18
                                       Jacob Schroeder Decl.,       Highlighted portions of pages 18–19, 22, 37–
                                  19                                44, 46–47, 53–57, 71, 80, 139, 155–62, 178–80,         GRANTED
                                       Ex. 9 [322-6]
                                                                    183–85, 221–22, and 226.
                                  20
                                       Jacob Schroeder Decl.,       Highlighted portions of pages 38, 40, 42, 70–74,
                                  21   Ex. 11 [322-8]               95–99, 199, and 225–26.                                GRANTED

                                  22   Jacob Schroeder Decl.,       Highlighted portions of pages 27–30, 36–38, 46–
                                       Ex. 13 [322-10]              49, 53–54, 74–75, 84–87, 96, 116, 118, and 142.        GRANTED
                                  23

                                  24          3. Technical Information
                                  25          Third, the parties seek to seal information “proprietary to Uber regarding the functionality
                                  26   and operation of Uber’s products, including information relating to Uber’s source code.” Liu
                                  27
                                                                                          5
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
                                   1   Decl. ¶ 11. The Court generally agrees that this type of information is sealable. See, e.g., Finjan,

                                   2   Inc. v. Proofpoint, Inc., No. 13–CV–05808–HSG, 2016 WL 7429304, at *2 (N.D. Cal. Feb. 9,

                                   3   2016) (granting request to seal portions of exhibits containing information about technical

                                   4   operation of products).

                                   5          However, the Court DENIES with prejudice Uber’s request to seal references to the

                                   6   “session ID” identifier in X One’s opposition brief. As an initial matter, the Court finds that Uber

                                   7   has failed to substantiate its request to seal this information with compelling reasons. Uber

                                   8   conclusorily asserts that disclosure of this information “could allow Uber’s competitors in the

                                   9   ride–sharing industry to glean insight into the operation and functionality of Uber’s technical

                                  10   capabilities.” Liu Decl. at ¶¶ 11–12. Uber also states that “[s]ome of the information listed could

                                  11   also threaten data security and lead to other competitive harm if disclosed.” Id. at ¶ 13. The Court

                                  12   finds that Uber’s generalized assertions that the existence of the session ID could be leveraged by
Northern District of California
 United States District Court




                                  13   competition or could have a data security impact is unsubstantiated and does not rise to the level

                                  14   of compelling.

                                  15          On the other hand, the arguments about the session ID go to the core of the parties’

                                  16   arguments regarding noninfringement of the ’647 Patent and are thus critical to the Court’s

                                  17   analysis and disposition. See ECF No. 350. Accordingly, weighing the importance of the session

                                  18   ID in Uber’s motion for summary judgment against the generalized reasons provided by Uber, the

                                  19   Court DENIES with prejudice Uber’s request to seal the references to the “session ID” identifier

                                  20   to the extent they are discussed in X One’s opposition brief.

                                  21          Accordingly, the Court rules as follows:

                                  22            Document                         Portion(s) of Documents                      Ruling
                                  23
                                       X One’s Opposition to          Highlighted portions of pages i, 1–4, 9–13,
                                                                                                                          DENIED with
                                  24   Uber’s Motion for Summary      and 20.
                                                                                                                           prejudice
                                       Judgment [322-3]
                                  25   Jacob Schroeder Decl.,         Highlighted portions of pages 14–16, 19–26,
                                       Ex. 1 [322-4]                  28–41, 44, 50–51, 54, 56–58, 62, 82, 93–95,          GRANTED
                                  26                                  148–52, 191–92, 195, 199–204, 206, and 212.
                                  27
                                                                                         6
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
                                   1   Jacob Schroeder Decl., Ex. 2 Highlighted portions of pages 21 and 22.
                                       [322-5]                                                                      GRANTED
                                   2
                                       Jacob Schroeder Decl., Ex. 9 Highlighted portions of pages 18–19, 28–32,
                                   3   [322-6]                      34–35, 39–42, 45–52, 59–71, 74, 77–85, 89–      GRANTED
                                                                    97, 99–121, 123–42, 144–63, 165,169, 172–79,
                                   4
                                                                    190–99, and 229–31.
                                   5   Jacob Schroeder Decl., Ex.   Highlighted portions of pages 5, 17–30, 32–
                                       10 [322-7]                   35, 39–42, 45–49, 53–62, 69–72, 74–78,          GRANTED
                                   6
                                                                    80–82, 84–95, 99–102, 104–13, 115–16,
                                   7                                119–20, 127–53, 156–81, 185–93, 195–96,
                                                                    and 198–201.
                                   8
                                       Jacob Schroeder Decl., Ex.   Highlighted portions of pages 3, 11, 26, 30,
                                       11 [322-8]                   32–79, 81–85, 87–113, 115–34, 142–48,           GRANTED
                                   9
                                                                    150–57, 162–82, 184–88, 190–96, 199–
                                  10                                208, 211–45, and 253–60.

                                  11   Jacob Schroeder Decl., Ex.   Highlighted portions of pages 13–14, 16,
                                       12 [322-9]                   19–21, 23, 26–38, 41–69, 73–86, 87–106,         GRANTED
                                  12                                108–16, 120–49, 154–58, 162, 164–65,
Northern District of California
 United States District Court




                                                                    167–72, 174–77, 179–86, 189, 191–93,
                                  13                                195–99, 201–06, 209–22, and 224–26.
                                  14   Jacob Schroeder Decl., Ex.   Highlighted portions of pages 4–5, 10–11, 18–
                                       13 [322-10]                  19, 23–26, 30–36, 38–41, 44–71, 73–84, 88–      GRANTED
                                  15                                105, 107–113, 116–121, 123–134, and 139–
                                                                    145.
                                  16
                                       Jacob Schroeder Decl., Ex.   Entire document.
                                  17   14 [322-11]                                                                  GRANTED

                                  18
                                       Jacob Schroeder Decl., Ex.   Entire document.
                                       15 [322-12]                                                                  GRANTED
                                  19

                                  20   Jacob Schroeder Decl., Ex.   Entire document.
                                       16 [322-13]                                                                  GRANTED
                                  21

                                  22   Jacob Schroeder Decl., Ex.   Entire document.
                                       18 [322-15]                                                                  GRANTED
                                  23
                                       Jacob Schroeder Decl., Ex.   Entire document.
                                  24   19 [322-16]                                                                  GRANTED

                                  25
                                       Jacob Schroeder Decl., Ex.   Entire document.
                                       20 [322-17]                                                                  GRANTED
                                  26
                                  27
                                                                                       7
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
                                   1   Jacob Schroeder Decl., Ex.      Entire document.
                                       21 [322-18]                                                                          GRANTED
                                   2
                                       Jacob Schroeder Decl.,          Highlighted portions of pages 9, 14–18, 23–
                                   3   Ex. 22 [322-19]                 27, 31–34, 55, 56, 58, 60, 63, and 65.               GRANTED

                                   4
                                            C. ECF No. 337, Uber’s Motion to Seal in Connection with its Reply
                                   5
                                                Finally, in connection with Uber’s reply, Uber seeks to seal the same “session ID”
                                   6
                                       references discussed above. Uber provides the same justification for sealing this information: that
                                   7
                                       disclosure of the session ID information “could allow Ubers competitors in the ride-sharing
                                   8
                                       industry to glean insight into the technical operation of Uber’s applications.” ECF No. 337-1 at ¶
                                   9
                                       3.
                                  10
                                                As discussed above, supra Section III.B, the Court finds that Uber’s conclusory assertion
                                  11
                                       of potential competitive harm is insufficiently compelling to warrant sealing information critical to
                                  12
Northern District of California




                                       the parties’ noninfringement dispute and that forms the basis of the Court’s infringement analysis.
 United States District Court




                                  13
                                       See ECF No. 350. Accordingly, the DENIES with prejudice Uber’s request to seal its reply brief,
                                  14
                                       ECF No. 337.
                                  15
                                       IV. CONCLUSION
                                  16
                                                For the foregoing reasons, the Court GRANTS the parties’ sealing motions filed in
                                  17
                                       connection with motions that the Court has denied as moot. ECF Nos. 249, 257, 260, 268, 271,
                                  18
                                       276, 291, 293, 296, 300, 314, 318, 320, 332, 334. The documents that the moving parties
                                  19
                                       provisionally filed under seal at the docket entries listed above shall remain under seal.
                                  20
                                                As to the three sealing motions filed in connection with Uber’s motion for summary
                                  21
                                       judgment of noninfringement, which the Court decided on the merits, the Court rules as follows:
                                  22
                                            •   Uber’s administrative motion to file seal, ECF No. 298, is GRANTED;
                                  23
                                            •   X One’s administrative motion to file seal, ECF No. 322, is GRANTED in part and
                                  24
                                                DENIED with prejudice in part; and
                                  25
                                            •   Uber’s administrative motion to file under seal, ECF No. 337, is DENIED with prejudice.
                                  26
                                  27
                                                                                          8
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
                                   1   IT IS SO ORDERED.

                                   2   Dated: February 12, 2020

                                   3                               ______________________________________
                                                                   LUCY H. KOH
                                   4                               United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                   9
                                  28
                                       Case No. 16–cv–06050–LHK
                                       ORDER RE: MOTIONS TO SEAL
